Citation Nr: 0714614	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for memory loss. 

2. Entitlement to service connection for duodenitis and 
gastric ulcer to include as secondary to service-connected 
disability.

3. Entitlement to service connection for bilateral hip 
arthritis to include as secondary to service-connected 
disability. 

4. Whether new and material evidence has been submitted to 
reopen the claim of service connection for tension headaches 
to include as secondary to service-connected disability.

(The claim of service connection for post-traumatic stress 
disorder is the subject of a separate Board decision.)   

REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL
Veteran and Mrs. H. 

ATTORNEY FOR THE BOARD
J. Horrigan, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1969 to September 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In November 2006 the veteran appeared at a hearing before the 
undersigned, which was limited to the issues as listed on the 
first page of this decision.  The undersigned by law must 
participate in making the final determination of these 
claims.  38 U.S.C.A. § 7107(c).  A transcript of the hearing 
is in the record.  

The veteran also has a claim of a service connection for 
post-traumatic stress disorder on appeal, which will be 
addressed in a separate decision by the Board because the 
Veterans Law Judge, who conducted the hearing on that issue 
in July 2005, must by law participate in making the final 
determination of the claim.  38 U.S.C.A. § 7107(c). 

The claims of service connection for duodenitis and gastric 
ulcer and for arthritis of the hips, as well as the claim to 
reopen, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

Memory loss is no currently shown. 

CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 U.S.C.A. §§ 1110, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). C.F.R § 
3.159, amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2005, The veteran was notified of the evidence 
needed to substantiate the claim of service connection for 
memory loss, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The veteran was asked 
to submit any evidence that would include that in his 
possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v.Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of a claim, except 
for the degree of disability assignable and the provision for 
an effective date).     

To the extent that the VCAA notice did not include the degree 
of disability assignable and the provision for an effective 
date, since the Board is denying the claim, any question as 
to the disability rating or effective date is rendered moot 
and any defect with respect to the notice required under 
Dingess has not prejudiced the veteran's claim.    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
medical records, VA records, and private medical records.  
The veteran was afforded a VA examination.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence

The service medical records, including the reports of 
entrance and separation examination contain no complaint, 
finding, or history of memory loss.

After service, there was no complaint or finding of memory 
loss on VA examination in November 1986. 

On VA neuropsychological evaluation in September 1988, it was 
reported that the testing performance did not reveal 
responses such as would be expected in a person suffering 
from memory deficits due to neurological impairment.  

There was no pertinent complaint or finding of memory loss on 
VA Agent Orange in December 1988, or on VA neurological 
examination in October 1999. 

VA records disclose that in April and May 2002 it was noted 
that the veteran's memory was intact.  From September 2002 to 
October 2003, poor memory by report was noted several times.  
In August and November 2005 and in February and April 2006, 
the veteran's memory was intact.  

On VA psychiatric examination in January 2006, the examiner 
requested psychological testing to include memory testing.  
On subsequent VA neuropsychological testing in March 2006, 
the examiner reported that the testing showed that the 
veteran exaggerated his symptoms and no memory loss 
identified. 

In November 2006, the veteran testified that his memory loss 
was due to a head injury he sustained in a vehicle accident 
during service. 



Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty during service.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service.  This may be accomplished by affirmatively 
showing inception.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006). 

Analysis

While the service medical records document the vehicle 
accident in 1978 referred to by the veteran, which resulted 
in several injuries for which service connection has been 
established, the rest of the service medical records contain 
no finding or history of memory loss.  After service the 
record contains no documentation of memory loss until 2002 
and 2003, 16 years after the veteran was discharged from 
service in 1986 and 24 years after the accident in 1978.  
After 2003, the veteran's memory has been described as intact 
in 2005 and 2006.  On VA neuropsychological testing in March 
2006, which was requested to test the veteran's memory, 
memory loss was not reported by the examiner.  In the absence 
of medical evidence of current and persistent memory loss, 
there can be no valid claim of service connection and the 
claim of service connection fails.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006).

To the extent that the veteran relates memory loss to the 
vehicle accident during service, where, as here, the 
determinative issues involve a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim. The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
testimony to the extent that he associates memory loss to 
service does not constitute favorable medical evidence to 
support his claim. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence, supporting the claim of service connection for the 
reasons articulated above, the preponderance of the evidence 
is against the claim, and the reasonable-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for memory loss is denied.


REMAND

The veteran has several service-connected musculoskeletal 
disabilities, including disabilities of the cervical and 
lumbar segments of the spine, knees, and ankles, which cause 
pain, and for which the veteran has been prescribed non-
steroidal anti-inflammatory drugs (NSAID).  

VA records disclose that in February 2005 it was reported 
that the veteran was taking an extensive number of 
medications and that he recently had gastrointestinal 
bleeding. In November 2005, it was noted that the veteran was 
unable to take NSAID for pain due to gastrointestinal 
bleeding from a gastric ulcer, which was thought to have been 
caused by the previous NSAID use. 



On the claim of service connection for bilateral hip 
disability and the application to reopen the claim of service 
connection for headaches, in November 2006, a VA physician, 
referring specifically to the hips and headaches, stated that 
he would schedule the veteran for a complete examination and 
then see the veteran in follow up. 

In view of the above, further evidentiary development is 
needed before deciding the remaining claims.  Therefore under 
the duty to assist, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Obtain VA records since November 2006 
from the VA Medical Center in Columbia, 
South Carolina. 

3. Schedule the veteran for a VA 
examination to determine whether 
duodenitis and a gastric ulcer were 
caused by prescribed non-steroidal 
anti-inflammatory drugs for pain due to 
service-connected disabilities. The 
claims folder should be made available to 
the examiner for review. 

4. After the requested development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


